107 F.3d 866
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christine Sandra MCLENDON, Plaintiff-Appellant,v.Maria KILLIEUM, Doctor;  Michael Taylor, Deputy;  JosephSamuels, Deputy, Defendants-Appellees.
No. 96-2332.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Christine Sandra McLendon, Appellant Pro Se.  C. Lamar Garren, MARTIN & RAYNOR, P.C., Charlottesville, VA, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on her 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  McLendon v. Killieum, No. CA-95-776 (E.D.Va. Sept. 16, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED